               Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

TYLEE DODSON,                                               *

Plaintiff,                                                  *

v.                                                          *              Civil Action No. PX-19-1824

C.O. NWAGWU,                                                *
C.O. ADE-YENI,
SARGENT OWENS,                                              *
LT. TAYLOR, and
C.O. ADEJUWON,                                              *

Defendants. 1                                    ***
                                          MEMORANDUM OPINION

           Plaintiff Tylee Dodson brings this civil action pursuant to 42 U.S.C. § 1983 against

Defendant Correctional Officers Nwagwu, Ade-Yeni, and Adejuwon; Sergeant Owens; and

Lieutenant Taylor. ECF No. 1. Dodson claims that Defendants subjected her to cruel and unusual

punishment in violation of the Eighth Amendment to the United States Constitution by virtue of

their abusive conduct because she is transgender. Id. at 9. She seeks damages of $500 per day for

every day that she has been incarcerated at Patuxent Institution. Id. at 13.

           On July 21, 2020, Defendants moved to dismiss the action, or alternatively, for summary

judgment to be granted in their favor. ECF No. 14. The Court informed Dodson that, pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the failure to respond to the motion could

result in an adverse ruling without further notice. ECF No. 15. On October 23, 2020, Dodson was

granted until November 20, 2020 to respond to Defendants’ motion, but to date, Dodson has not

filed anything.




1   The Clerk shall amend the docket to reflect the correct spellings of Defendants’ names as they appear in the caption.
            Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 2 of 7



         The matter is now ripe for review and no hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). For the reasons explained below, the Court will grant Defendants’ motion.

    I.       Background

         Dodson a transgender woman, avers that her gender identity led to “personal abuse,

discrimination, personal prejudice, pain and suffering and cruel and unusual punishment” while

incarcerated at Patuxent. ECF No. 1 at 9. Dodson incorporates into her Complaint several

administrative remedy requests (“ARPs”) and correspondence. The Court reviews each of the

allegations and factual bases for the ARPs, in rough chronological order.

         In ARPs dated August 31, 2018 and March 20, 2019, Dodson states that Defendant Ade-

Yeni, on several occasions, denied Dodson commissary purchase of feminine items and made anti-

gay and other derogatory remarks aimed at Dodson’s transgender status. ECF 1-1 at 2, 8. Ade-

Yeni continued to deny Dodson commissary purchases after the warden approved her feminine

products. Id. at 8. Similarly, Defendant Adejuwon targeted her because she is a transgender

woman. Id.

         An ARP dated March 28, 2019, recounts that Defendant Nwagwu also denied Dodson

requests to obtain requested commissary products. Id. at 9. Another ARP dated March 29, 2019,

maintains that Officer Johnson and Defendant Owens conducted a “shakedown” during which

Defendant Owens repeatedly called her a “faggot.” Id. at 12. 2 In an ARP dated March 29, 2019,

Dodson complained that she has generally faced discrimination for being transgender and has been

harassed on a daily basis. Id. at 11. And in APRs dated April 4 and 15, 2019, Defendant Nwagwu’s



2 In a November 7, 2018 letter to the Warden and Assistant Warden, Dodson complained that Defendant Owens
targeted her, and she had endured his verbal abuse on numerous occasions. Id. at 5. On November 6, 2018,
Defendant Owens removed Dodson from the cafeteria and directed Officer Murran and Sergeant Wilson to strip
search her without reason. Earlier that year, in July 2018, Defendant Owens approached her in the recreation area
and told her she “couldn’t squat like that: and to “get up” because she was “advertising.” Id.

                                                         2
            Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 3 of 7



late arrival at his post put Dodson at risk because she could not protect herself from other inmates.

Id. at 13-14, 30.

          In an ARP dated April 9, 2019, Dodson describes that she had been repeatedly raped by

another inmate in 2018. Id. at 17. She asserts that an officer assisted her in filing a complaint

under the Prison Rape Elimination Act, 34 U.S.C. § 30301 et seq., and that the officer had alerted

Defendant Taylor about the incident but Taylor never followed up with Dodson. Id. at 19. Dodson

had to feign chest pains to see a medical provider so she could report the rape. Id. In another ARP

filed that same day, Dodson alleges that on April 8, 2019, while serving lunch trays, Defendant

Nwagwu spit in her food before giving it to her. Id. at 22-23.

    II.      Standard of Review

          Defendants have moved to dismiss the claims under Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, for summary judgment to be granted in their favor. Such motions

implicate the Court’s discretion under Rule 12(d). See Kensington Vol. Fire Dep’t., Inc. v.

Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011), aff’d, 684 F.3d 462 (4th Cir. 2012).

Rule 12(d) provides that when “matters outside the pleadings are presented to and not excluded by

the court, the [Rule 12(b)(6)] motion must be treated as one for summary judgment under Rule

56.” Fed. R. Civ. P. 12(d). The Court maintains “‘complete discretion to determine whether or

not to accept the submission of any material beyond the pleadings that is offered in conjunction

with a Rule 12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply

not consider it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D. Md. Apr.

16, 2013) (quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004, 2012 Supp.)).




                                                 3
           Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 4 of 7



       Dodson was placed on notice that Defendants sought summary judgment. ECF No. 14;

see Moret v. Harvey, 381 F. Supp. 2d 458, 464 (D. Md. 2005). Dodson has failed to respond to

Defendants’ motion, and so has not objected to this Court treating it as one for summary judgment.

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The Court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       The Court maintains an “affirmative obligation . . . to prevent factually unsupported claims

and defenses from proceeding to trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999

F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986)). “A party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of his pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). A dispute of

material fact is only “genuine” if sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party. Anderson, 477 U.S. at 249-50.




                                                  4
            Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 5 of 7



   III.      Analysis

          Defendants argue that as a matter of law, Dodson cannot proceed on the Complaint because

she failed to exhaust her administrative remedies prior to filing suit. ECF No. 14-1 at 20. The

Court agrees. The Prisoner Litigation Reform Act provides that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e. Although exhaustion under § 1997e(a) is not a

jurisdictional prerequisite, the plaintiff must nonetheless exhaust administrative remedies before

this Court will hear the claim. See Jones v. Bock, 549 U.S. 199, 215-16 (2007); Anderson v. XYZ

Corr. Health Servs., Inc., 407 F. 2d 674, 682 (4th Cir. 2005). Because the Court may not consider

an unexhausted claim, exhaustion is a mandatory precondition to filing a federal suit. Ross v.

Blake, 578 U.S. ____, 136 S. Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse

a failure to exhaust. Ross, 136 S. Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000)

(explaining “[t]he mandatory ‘shall’. . . normally creates an obligation impervious to judicial

discretion”)).

          Exhaustion requires an inmate to complete “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S.

81, 88, 93 (2006). Importantly, however, the Court must ensure that “any defects in exhaustion

were not procured from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell,

478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

Moreover, an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a); see Ross,

136 S. Ct. at 1855. An administrative remedy is not “available” where the prisoner, “through no




                                                  5
          Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 6 of 7



fault of his own, was prevented from availing himself of it.” Moore, 517 F.3d at 725 (citing

Aquilar-Avellaveda, 478 F. 3d at 1225); Kaba, 458 F.3d at 684.

       Inmates housed at an institution operated by the Maryland Department of Public Safety

and Correctional Services (“DPSCS”) may avail themselves of the administrative grievance

process which is designed for “inmate complaint resolution.” See generally Md. Code Ann. (2008

Repl. Vol.), Corr. Servs. (“C.S.”), §§ 10-201 et seq.; Md. Code Regs. (“COMAR”)

12.07.01.01B(1) (defining ARP). If an ARP is filed and denied, the prisoner may appeal the denial

within 30 days to the Commissioner of Correction.

       If the Commissioner of Correction denies the appeal, the prisoner may file a grievance with

the Inmate Grievance Office (“IGO”), also within 30 days. C.S. § 10-206(a); C.S. § 10-210;

COMAR 12.07.01.05B. The prisoner must include in the grievance copies of the initial request or

administrative remedy, the Warden’s response to that request, a copy of the ARP appeal filed with

the Commissioner of Correction, and a copy of the Commissioner’s response.                COMAR

12.07.01.04(B)(9)(a). If the grievance is determined to be “wholly lacking in merit on its face,”

the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see COMAR 12.07.01.07B. An

order of dismissal constitutes the final decision of the Secretary of DPSCS for purposes of judicial

review. C.S. § 10-207(b)(2)(ii).

       If a prisoner’s failure to exhaust is “apparent from the facts alleged,” then dismissal is

warranted. Anderson, 407 F. 3d at 682. Alternatively, where the Complaint does not clearly

determine the issue, the court must examine material outside the pleadings and treat the motion as

one for summary judgment. See Fed. R. Civ. P. 12(b); Gadsby by Gadsby v. Grasmick, 109 F. 3d

940, 949 (4th Cir. 1997); Paukstis v. Kenwood Golf & Country Club, Inc., 241 F. Supp. 2d 551,

556 (D. Md. 2003).


                                                 6
           Case 8:19-cv-01824-PX Document 17 Filed 01/28/21 Page 7 of 7



         It is undisputed that Dodson has not exhausted the available administrative remedies for

the ARPs upon which she bases her Complaint. Patuxent Administrative Remedy Coordinator,

Cornae Shields, attests by sworn declaration that as of February 10, 2020, Dodson had not appealed

any of the ARPs filed at Patuxent. ECF No. 14-9. Dodson avers in the Complaint that Shields

had told her she could not appeal an ARP that had been dismissed. ECF No 1 at 2. But Dodson

failed to provide any evidence to corroborate what is otherwise her general allegation.

Accordingly, Dodson’s failure to exhaust administrative remedies for the events underlying her §

1983 claims precludes review here. Summary judgement is granted in favor of Defendants for

failure to exhaust administrative remedies. The Court declines to reach Defendants alternative

arguments.

   IV.       Conclusion

         Defendants’ motion, construed as a motion for summary judgment, is granted. Judgment

is granted in favor of Defendants Nwagwu, Ade-Yeni, Owens, Taylor, and Adejuwon.

         A separate Order follows.



__January 28, 2021__                         ____________/S/_________________
Date                                         Paula Xinis
                                             United States District Judge




                                                7
